                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                         Plaintiffs,                                      8:13CR328

         vs.
                                                                           ORDER
DAVONTA SHERMAN-WRIGHT,

                         Defendant.


        This matter is before the Court on Defendant’s motion for copies (Filing No. 140),
including the docket sheet, plea agreement, and statement of reasons. The defendant requests a
waiver of fees associated with the costs of the copies.
        The Court sentenced the defendant on the Indictment in this case on March 10, 2014,
(Filing Nos. 49 and 53). At this time, Defendant has no motions or cases pending before this court,
and Defendant makes no showing as to why he needs these copies. Accordingly, the Court will
deny the motion. Defendant is, of course, free to request copies of these filings and to pay the
costs of the same. The Statement of Reasons is a Sealed document, and as such, the defendant’s request
for copies will be denied unless otherwise ordered by the Court.


        THEREFORE, IT IS ORDERED that Defendant’s Motion for Copies and to waive such
costs [140] is denied.


        Dated this 11th day of December, 2018.

                                                         BY THE COURT:

                                                         s/ Michael D. Nelson
                                                         United States Magistrate Judge
